      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 1 of 8




 1   Michael W. Sobol (SBN 194857)                     Andrew J. Pincus (pro hac vice)
     msobol@lchb.com                                   apincus@mayerbrown.com
 2   Roger N. Heller (SBN 215348)                      Archis A. Parasharami (SBN 321661)
     rheller@lchb.com                                  aparasharami@mayerbrown.com
 3   LIEFF CABRASER HEIMANN &                          Kevin Ranlett (pro hac vice)
     BERNSTEIN, LLP                                    kranlett@mayerbrown.com
 4   275 Battery Street, 29th Floor                    MAYER BROWN LLP
     San Francisco, CA 94111-3339                      1999 K Street, N.W.
 5                                                     Washington, DC 20006
     Telephone: 415.956.1000
     Facsimile: 415.956.1008                           Telephone: (202) 263-3000
 6                                                     Facsimile: (202) 263-3300
 7   Attorneys for Plaintiffs and the Proposed Class
                                                       Pete Marketos (pro hac vice)
                                                       Tyler Bexley (pro hac vice)
 8   (additional counsel listed on signature page)     Brett Rosenthal (pro hac vice)
                                                       Sean Gallagher (pro hac vice)
 9                                                     REESE MARKETOS LLP
                                                       750 N. Saint Paul St., Suite 600
10                                                     Dallas, Texas 75201
                                                       Telephone: (214) 382-9810
11
                                                       Attorneys for AT&T Mobility LLC
12

13

14                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
     MARCUS A. ROBERTS, KENNETH A.                        Case No. 3:15-cv-03418-EMC
18   CHEWEY, ASHLEY M. CHEWEY, AND
     JAMES KRENN, on behalf of themselves and             JOINT CASE MANAGEMENT
19   all others similarly situated,                       CONFERENCE STATEMENT
20                  Plaintiffs,                           Date: July 2, 2020
                                                          Time: 1:30 p.m.
21   v.                                                   Judge: Hon. Edward M. Chen
22   AT&T MOBILITY LLC,
23

24                  Defendant.
25

26

27
28                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                CASE NO. 3:15-CV-03418-EMC




     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 2 of 8




 1               Plaintiffs and AT&T Mobility LLC (“AT&T”) respectfully submit the following joint

 2   statement in connection with the Further Case Management Conference scheduled in this matter

 3   for July 2, 2020 at 1:30 p.m.

 4   I.          PROCEDURAL POSTURE
 5               On March 14, 2018, this Court entered an Order granting Plaintiffs’ motion for

 6   reconsideration of the Court’s April 2016 Amended Order Granting Defendant’s Motion to

 7   Compel Arbitration (Dkt. 103) (“Reconsideration Order”). Pursuant to the Reconsideration

 8   Order, the Court denied AT&T’s motion to compel arbitration as to Plaintiffs Marcus Roberts,

 9   Kenneth Chewey, and Ashley Chewey, and granted AT&T’s motion to compel arbitration as to

10   Plaintiff Krenn. On April 6, 2018, AT&T noticed an appeal of the Reconsideration Order (Dkt.

11   108).

12               On June 21, 2018, the Court granted in part and denied in part AT&T’s motion for a stay

13   pending its appeal of the Reconsideration Order, ordering as follows:

14                      AT&T's motion for a stay pending appeal is granted in part and
                        denied in part. All proceedings in the case are stayed, except that
15                      the Court shall allow some discovery related to the individual
                        California plaintiffs' claims. The parties shall meet and confer to
16                      see if they can reach agreement as to what discovery should be
                        provided. In meeting and conferring, the parties shall take into
17                      consideration the Court's comments at the hearing -- e.g., that
                        policies and practices applicable to the individual California
18                      plaintiffs (which will include documents pertaining to AT&T's
                        practices and marketing) should be produced. As to any claim of
19                      burden that AT&T might advance, the Court will consider the fact
                        that documents have already been produced to the FTC.
20

21   (Dkt. 119). The parties have engaged in limited discovery consistent with the Court’s limited

22   stay order.

23               On February 18, 2020 the Ninth Circuit reinstated appellate proceedings in this case and

24   affirmed this Court’s Reconsideration Order (Dkt. 161). The mandate issued in this case on

25   March 12, 2020 (Dkt. 162).

26

27                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                                    CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 3 of 8




 1               On April 16, 2020, the Court held a Case Management Conference in this case, at which

 2   time the Court: (a) set a briefing and hearing schedule for AT&T’s motion to dismiss; and (b)

 3   held that further discovery remained temporarily stayed, with the exception of the parties’

 4   meeting and conferring about a discovery plan assuming the case goes forward (Dkt. 166).

 5               On May 14, 2020, AT&T filed a motion seeking dismissal of certain of Plaintiffs’ claims

 6   and portions of certain other claims. That motion is now fully briefed and is scheduled to be

 7   heard by the Court on July 2, 2020, the same date as the upcoming Further Case Management

 8   Conference.

 9   II.         CASE SCHEDULE
10               With respect to a case schedule at this stage, the parties agree that the case schedule

11   should address Plaintiff’s anticipated class certification motion. (As previously confirmed,

12   Plaintiffs will be seeking certification of a California statewide class). The parties have agreed

13   on the following schedule through class certification:

14     Event                                                 Deadline
15     Discovery                                             Open for all purposes
16     Deadline for Plaintiffs to file Motion for            March 4, 2021
17     Class Certification
18     Deadline for AT&T to file Opposition to               April 29, 2021
19     Motion for Class Certification
20     Deadline for Plaintiffs to file Reply In              June 10, 2021
21     Support of Motion for Class Certification
22     Hearing on Plaintiffs’ Motion for Class               June 24, 2021, 1:30 p.m.
23     Certification
24               The parties propose that the remaining case schedule be addressed after class
25   certification.
26
                                                          -2-
27                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                                                       CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 4 of 8




 1   III.        DISCOVERY

 2               The parties have met and conferred regarding discovery issues, and have agreed on the

 3   following:

 4                  •   AT&T will serve Rule 26(a) initial disclosures by July 16, 2020. (Plaintiffs

 5                      previously served their initial disclosures).

 6                  •   The parties currently anticipate the default limits for interrogatories and fact

 7                      witness depositions, under the Federal Rules of Civil Procedure, will be sufficient,

 8                      and therefore do not request any extensions to those limits at this time. The

 9                      parties reserve their rights to seek extension(s) of the default limits, by agreement

10                      or by Court order, as may be appropriate.

11                  •   The parties agree that discovery will not be formally bifurcated or phased.

12               The Court previously entered a Stipulated Protective Order regarding confidential

13   materials (Dkt. 127). The parties are meeting and conferring regarding a protocol for the

14   production of electronically-stored information, and expect to file a proposed order in that regard

15   shortly. The parties have also discussed the preservation of relevant documents and information,

16   reviewed the Guidelines Relating to the Discovery of Electronically Stored Information, and

17   have taken reasonable and appropriate steps to preserve potentially relevant documents and

18   information and will continue to do so.

19               Plaintiffs’ Additional Statement

20               With respect to the current state of discovery, as directed by the Court’s June 2018

21   limited stay order (Dkt. 119), the parties met and conferred regarding the scope of limited

22   discovery that would occur (consistent with the Court’s guidance regarding limitations) pending

23   AT&T’s appeal of the Reconsideration Order. That process (which took multiple sessions)

24   yielded an agreed set of document requests which Plaintiffs served and AT&T responded to. It

25   was specifically agreed and understood that Plaintiffs would serve additional written discovery

26   and take depositions at a later stage should the case return to this Court.
                                                      -3-
27                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                                                       CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 5 of 8




 1               With respect to the discovery that has occurred to date, while meaningful progress has

 2   certainly been made on that front, pursuant to the parties’ agreement following their meet and

 3   confer directed by the Court’s limited stay order, AT&T’s document production has been

 4   voluminous but somewhat limited in scope. For example, while AT&T has produced a

 5   significant volume of documents pulled from its FTC production, per the parties’ agreement

 6   (during the limited stay) relatively little has been produced from outside of the FTC production

 7   or regarding AT&T’s continued systemic throttling of unlimited plan customers from mid-2015

 8   forward, which conduct is ongoing to this day.

 9               AT&T has suggested, in connection with its present motion to dismiss, that the latter may

10   not be within the scope of this case absent the filing of an amended complaint. That is not so.

11   This case challenges AT&T’s throttling (i.e., limiting) of “unlimited” plan customers, and is

12   brought on behalf of all California “unlimited” customers whom AT&T has throttled (FAC, ¶

13   52), not just those throttled pursuant to one particular set or iteration of AT&T’s limiting

14   policies. The throttling that occurred before and after mid-2015 is properly encompassed within

15   Plaintiffs’ current complaint. That AT&T has at times changed the details of its policies for

16   limiting “unlimited” customers does not necessitate amending the existing complaint. AT&T

17   may try to argue, on the merits, that its limiting of “unlimited” plan customers after mid-2015 is

18   not as bad, but that possibility should not keep Plaintiffs from taking discovery regarding all of

19   the conduct in question.

20               As set forth in the agreed schedule above, Plaintiffs anticipate that they will need eight

21   (8) months to take additional discovery (including additional document requests, interrogatories,

22   and depositions), in advance of their class certification motion. Plaintiffs have tried to factor in,

23   as best they can, the impact of COVID-19 and related business interruptions. Eight (8) months

24   for discovery before filing class certification is, frankly, somewhat longer than Plaintiffs might

25   otherwise have requested under the procedural circumstances of this case, but Plaintiffs believe

26
                                                          -4-
27                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                                                       CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 6 of 8




 1   that this amount of time is reasonable and appropriate in light of the unique circumstances of the

 2   COVID-19 pandemic and the logistical complications it presents and based on the undersigned’s

 3   recent experiences with defendants in other matters.

 4               AT&T’s Additional Statement

 5               AT&T believes that much of Plaintiffs’ “Additional Statement” above incorporates

 6   advocacy and argument that are outside the scope of a Joint CMC Statement in order to preview

 7   Plaintiffs’ positions on potential discovery disputes that have not yet arisen and to bolster

 8   Plaintiffs’ fully briefed opposition to AT&T’s pending 12(b)(6) motion to dismiss. AT&T will

 9   reserve any response to those arguments for the appropriate time.

10   IV.         ALTERNATIVE DISPUTE RESOLUTION
11               As previously reported, the parties participated in a private mediation in November 2019.

12   Plaintiffs and Defendants remain open to further mediation efforts.

13

14   Dated: June 25, 2020                                  LIEFF CABRASER HEIMANN &
                                                           BERNSTEIN, LLP
15
                                                           /s/ Roger N. Heller
16                                                         Michael W. Sobol (State Bar No. 194857)
                                                           Roger N. Heller (State Bar No. 215348)
17                                                         275 Battery Street, 29th Floor’
                                                           San Francisco, CA 94111-3339
18                                                         Telephone: (415) 956-1000
19                                                         Alexander H.Schmidt, Esq. (pro hac vice)
                                                           Fairways Professional Plaza
20                                                         5 Professional Circle
                                                           Colts Neck, New Jersey 07722
21                                                         Telephone: (732) 226-0004
22                                                         D. Anthony Mastando (pro hac vice)
                                                           Eric J. Artrip (pro hac vice)
23                                                         MASTANDO & ARTRIP, LLC
                                                           301 Washington St., Suite 302
24                                                         Huntsville, AL 35801
                                                           Telephone: (256) 532-2222
25
                                                           Daniel M. Hattis (SBN 232141)
26
                                                        -5-
27                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                                    CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 7 of 8




 1                                         HATTIS LAW
                                           Post Office Box 1645
 2                                         Bellevue, Washington 98009-1645
                                           Telephone: (650) 980-1990
 3

 4                                         Attorneys for Plaintiffs and the Proposed Class

 5
                                           REESE MARKETOS LLP
 6
                                           /s/ Pete Marketos
 7                                         Pete Marketos (pro hac vice)
                                           Tyler Bexley (pro hac vice)
 8                                         Brett Rosenthal (pro hac vice)
                                           Sean Gallagher (pro hac vice)
 9                                         750 N. Saint Paul St., Suite 600
                                           Dallas, Texas 75201
10                                         Telephone: (214) 382-9810

11                                         Andrew J. Pincus (pro hac vice)
                                           Archis A. Parasharami (SBN 321661)
12                                         Kevin Ranlett (pro hac vice)
                                           MAYER BROWN LLP
13                                         1999 K Street, N.W.
                                           Washington, DC 20006
14                                         Telephone: (202) 263-3000
15                                         Attorneys for Defendant AT&T Mobility LLC
16

17
18

19

20

21

22

23

24
25

26
                                         -6-
27                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                    CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
      Case 3:15-cv-03418-EMC Document 186 Filed 06/25/20 Page 8 of 8




 1

 2               Pursuant to Civil Local Rule 5-1(i)(3), I, Roger N. Heller, attest under penalty of perjury

 3   that concurrence in the filing of this document has been obtained from all signatures.

 4

 5                                                             /s/ Roger N. Heller

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24
25

26
                                                         -7-
27                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                                                      CASE NO. 3:15-CV-03418-EMC
28


     2000705.3
